DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamm (US Patent 4,289,303).

As to Claim 1, Hamm discloses a system comprising:
an elongated tube (1);
a foam sleeve configured to be positioned around the elongated tube (3);
a plurality of supports configured to be attached to the elongated tube, each of the plurality of supports including a respective flange configured to be mounted against a wall (4).

As to Claim 17, Hamm discloses a method comprising:
assembling a plurality of tubular sections (1) to form an elongated tube (Fig 1);

attaching the elongated tube to a plurality of supports (4);
attaching the plurality of supports to a wall at a first location between a set of steps and a stair rail (Fig 1).

As to Claim 18, Hamm discloses the method of claim 17, further comprising:
detaching the plurality of supports from the wall (Fig 1);
raising or lowering the elongated tube and plurality of supports to a second location between the set of steps and the stair rail, the second location being different from the first location (Fig 1);
reattaching the plurality of supports to the wall at the second location (Fig 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm in view of Maruyama et al (Japanese Patent Document 2008-291609).
Hamm discloses the system significantly as claimed, but does not explicitly disclose wherein the plurality of supports each include a pressure sensitive adhesive coupled to the respective flange 
Maruyama et al teach a similar handrail mount having a plurality of supports (20) which have flanges (21) with screw holes through which screws extend (not shown) for mounting the supports to the wall.  Maruyama et al also teach having a temporary holding elements (10 and 105), one of which comprises an adhesive tape (105) to temporarily hold elements of the handrail system in place.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the supports of Hamm to have screws and/or adhesive as taught by Maruyama et al as elements to secure the handrails to the wall either temporarily or more permanently. 



Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm in view of Koga et al (Japanese Patent Document 2015-194044).
Hamm discloses the system significantly as claimed, but does not disclose wherein the foam sleeve includes at least one receiving slot configured to receive a portion of at least one of the plurality of supports and/or wherein the foam sleeve includes a longitudinal slit extending from the inner diameter of the sleeve through the wall of the sleeve to the outer diameter of the sleeve, and wherein the slit is configured to allow the sleeve to wrap over the elongated tube.
	Koga et al teach a similar handrail system wherein the handrail portion has a core member (1) that is covered by a soft material (3) having a C-shaped cross section that opens downward to facilitate mounting of the material over the core member (Figs 3a-3b).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the foam sleeve of Hamm to have a slot/ be slit longitudinally to facilitate the assembly of the handrail system. 
s 4-8, 11, 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm in view of Greaves (US Patent Application Publication 2002/0172551)

As to Claims 4-8, 11, 16, and 20, Hamm discloses the system significantly as claimed, but does not disclose a male connector configured to couple to an end of a first elongated tube, wherein the male connector is configured to engage a female connector coupled to a second elongated tube and/or wherein the male connector includes a male projection having a key, and wherein the male projection and key are configured to engage an aperture and keyway of the female connector such that relative rotation of the male connector and female connector is restricted.
	Greaves teaches a similar tubular connection system for a handrail having a male connector (16 + 25: Fig 2) and a female connector (15 + 26) so as to secure the two tube connectors axially relative to one another and thereby prevent separation of the tube end (Par. 0017;  Examiner further notes that these male and female connectors are being considered “caps” and/or “plugs” under the broadest reasonable interpretation standard), wherein both male and female connectors comprise keys and the tubular members comprise keyways each of the nut and bolt may be held captive against rotation in a respective retention bush formation so that relative rotation of the tubes results in relative rotation to tighten the nut and bolt (Par. 0019).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tubular connector of Hamm to have the keyed male and female connectors as taught by Greaves to better and more easily secure the tubes relative to one another.

As to Claim 12, Hamm discloses the system significantly as claimed, but does not disclose the sleeve being a low-resilience polyurethane memory foam sleeve.
.



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hamm in view of Greaves as applied to Claims 4-8, 11, 12, 16, and 20 above, and further in view of Koga et al (Japanese Patent Document 2015-194044).
Hamm discloses the system significantly as claimed, but does not disclose wherein the foam sleeve includes at least one receiving slot configured to receive a portion of at least one of the plurality of supports and/or wherein the foam sleeve includes a longitudinal slit extending from the inner diameter of the sleeve through the wall of the sleeve to the outer diameter of the sleeve, and wherein the slit is configured to allow the sleeve to wrap over the elongated tube.
	Koga et al teach a similar handrail system wherein the handrail portion has a core member (1) that is covered by a soft material (3) having a C-shaped cross section that opens downward to facilitate . 



Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm in view of Greaves as applied to Claims 4-8, 11, 12, 16, and 20 and further in view of Maruyama et al (Japanese Patent Document 2008-291609).
Hamm and Greaves disclose the system significantly as claimed, but do not explicitly disclose wherein the plurality of supports each include a pressure sensitive adhesive coupled to the respective flange configured to couple the system to the wall or wherein the flange of each of the plurality of supports includes at least one screw hole for receiving a screw to couple the system to the wall.
Maruyama et al teach a similar handrail mount having a plurality of supports (20) which have flanges (21) with screw holes through which screws extend (not shown) for mounting the supports to the wall.  Maruyama et al also teach having a temporary holding elements (10 and 105), one of which comprises an adhesive tape (105) to temporarily hold elements of the handrail system in place.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the supports of Hamm and Greaves to have screws and/or adhesive as taught by Maruyama et al as elements to secure the handrails to the wall either temporarily or more permanently. 


Conclusion
The prior art made of record and not relied upon, such as US Patent documents 2014/0134358, 2016/0010340, and 2015/0345149 drawn to similar handrail systems, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        6/23/2021